PER CURIAM.
We find no abuse of discretion in the trial court’s order denying the appellant-father’s motion to modify the final judgment of dissolution by changing the custody of the couple’s four-year-old daughter from her mother to himself. Accordingly, the order under review is affirmed. Dinkel v. Dinkel, 322 So.2d 22 (Fla.1975); Grant v. Corbitt, 95 So.2d 25 (Fla.1957); Frye v. Frye, 205 So.2d 310 (Fla. 4th DCA 1967); Ritsi v. Ritsi, 160 So.2d 159 (Fla. 3d DCA 1964); cert. denied, 166 So.2d 591 (Fla.1964).
Affirmed.